DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on December 16, 2020, claim 1 was amended. Claims 1-15 are currently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
     Claim 1: in line 11, after “normal direction to”, delete “the” and insert --a--. 
     Claim 2: in line 3, after “0.5”, delete “degrees” and insert --degree--.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2017/0276960 to Osterman et al. (Osterman), fails to disclose or suggest a transmittance-variable device in which, in the black mode, the optical axes of the liquid crystal hosts in the first and second guest host layers are parallel to each other when observed in a normal direction to the guest host layer plane.
 As shown in Fig. 1, Osterman discloses a transmittance-variable device 10 (variable transmission filter), comprising:
a first guest host layer 12 (vertically aligned nematic (VAN) guest-host liquid crystal layer); and 
a second guest host layer 14 (vertically aligned nematic (VAN) guest-host liquid crystal layer),
wherein the first and second guest host layers 12 and 14 are disposed to be superposed on each other, and
wherein each of the first and second guest host layers 12 and 14 comprise a liquid crystal host 18 and 22 and a dichroic dye guest 19 and 23 (paragraph 63).

As shown in Fig. 1, in the black mode, each of the liquid crystal hosts (18/18c and 22/22c) in the first and second guest host layers is horizontally oriented, and the tilt directions of the liquid crystal hosts in the first and second guest host layers are crossed with each other when observed in a direction perpendicular to the normal direction (direction of light 50).
However, Osterman does not disclose that the optical axes of the liquid crystal hosts in the first and second guest host layers are parallel to each other when observed in the normal direction to the guest host layer plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 10, 2021